Citation Nr: 0404073	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals on a 
appeal from a October 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
his currently diagnosed back condition.

The veteran testified before the undersigned Veterans Law 
Judge at an October 2003 Board hearing.  A transcript of the 
hearing is of record.

In his January 1999 application for compensation, the issue 
of service connection for diabetic neuropathy was raised.  
That issue has not been fully addressed.  The claim is 
referred to the RO for the appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

In October 2003, the veteran appeared for a Board hearing 
before the undersigned Veterans Law Judge.  He testified that 
he had undergone treatment at Connellsville Hospital, Mount 
Pleasant Hospital and examination at Anchors Hocking, where 
he was employed for approximately eighteen (18) years.  These 
records and any other VA medical records concerning treatment 
of the veteran's back condition should be associated with the 
claims folder.

In January 1999, the veteran filed a claim for a back 
condition and diabetic neuropathy.  The Board notes that the 
veteran has received various correspondences from VA since he 
filed his claim; however, it seems that the veteran has not 
received a letter explaining VCAA.  The RO denied service 
connection for the claimed back condition and a timely notice 
of disagreement (NOD) followed.  The RO sent the veteran a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC); however, these correspondences did not 
contain the appropriate VCAA law and regulations.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding his claim 
for service connected benefits.  Moreover, VA failed to 
inform the veteran of which evidence VA will seek to provide 
and which evidence the veteran is responsible for providing, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.   If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with this claim.

A review of the claims file reveals that the veteran is in 
receipt of Social Security benefits.  The file does not 
reflect that the veteran's records underlying the Social 
Security Administration's award have been obtained.  38 
U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). Therefore, under the circumstances of 
this case, VA will not be able to completely satisfy their 
duty to notify and assist the veteran in substantiating his 
claim until the Social Security Administration records are 
obtained, as proceeding with the adjudication of this appeal 
without review of all relevant evidence may pose a risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board further notes that VA examination has not been 
obtained and associated with the claims file.  As the medical 
evidence of record is not sufficient at the present time to 
make an equitable decision on this claim, further development 
for such an examination is warranted.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).  Therefore, the RO 
should arrange the veteran to undergo VA examination for his 
back condition.  Additionally, information regarding any 
workmen's compensation claims filed based on the veteran's 
back condition would be of benefit in this case.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's service connection claim 
for lumbosacral strain, claimed as a back 
condition.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his back condition.  
After securing the necessary release(s), 
the RO should obtain copies of those 
records, to include all previous x-ray 
reports, that are not already in the 
claims file, and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

3.  The veteran should be requested to 
provide the names and addresses of all 
former employers, specifically Anchor 
Hocking, since the time of his separation 
from service.  When those names are 
provided, the companies should be 
contacted by the RO and requested to 
provide information regarding any 
workmen's compensation claims filed 
against those companies by the veteran.  
The veteran should be requested to sign 
the appropriate releases allowing VA to 
obtain this information.  If necessary, 
after the requested information is 
received, the RO should contact the 
appropriate state agency to obtain any 
additional documentation necessary to 
adjudicate this claim.  Any information 
received should be associated with the 
claims folder.

4  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims folder.

5.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine whether there 
is a nexus between the veteran's back 
condition and his active duty service.  
It is of high importance that the 
veteran's entire claims file, to include 
the service medical records, be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  Following 
examination of the veteran and review of 
the record, the examiner is to offer 
medical opinion (s), accompanied by 
complete rationale for the opinion(s) 
offered, as to whether it is at least as 
likely as not that a his claimed back 
condition is related to a disease or 
injury incurred during the veteran's 
military service.  A complete rationale 
for any opinion rendered is to be 
included in the report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

8.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




